Citation Nr: 0512293	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  04-07 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of 
surgery to the left tibia with 1 1/2-inch shortening creating 
left hip pain.

3.  Entitlement to service connection for a right leg 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Atlanta, Georgia.  In that decision, the RO determined 
that no new and material evidence had been received to reopen 
the veteran's claims for service connection for a back 
disorder and for residuals of surgery to the left tibia with 
1 1/2-inch shortening creating left hip pain and denied service 
connection for right leg, knee and ankle disorders.  As 
described below, an earlier September 1986 rating decision 
denying the veteran's claims for service connection for back 
disorder and for residuals of surgery to the left tibia with 
1 1/2-inch shortening creating left hip pain is not final and, 
as such, issues 1 and 2 have been characterized as listed 
above.

In a VA Form 21-4138 dated March 12, 2004, the veteran, in 
pertinent part, asked to reopen claims for service connection 
for left hip and knee disorders.  Since neither of these 
issues has been adjudicated, they are referred to the RO for 
appropriate action.  The other disorders mentioned are 
currently on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

Initially, the Board notes that, in a September 1986 rating 
decision, the RO denied the veteran's original claims for 
service connection for a back disorder and for residuals of 
surgery to the left tibia with 1 1/2-inch shortening creating 
left hip pain.  Both the current regulations, and those in 
effect at the time of a September 1986 decision, 38 C.F.R. 
§ 19.114 (1986), mandated that the RO notify the veteran of 
any decision and inform him of his appellate rights.  Because 
the record does not reflect that this was done, the September 
1986 rating decision, denying the veteran's original claims 
on these two issues, never became final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  Thus, these 
issues have be characterized as listed in 1 and 2 above and 
will be remanded to the RO for a de novo review.

Generally, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310 (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Generally, when a veteran 
contends that a service-connected disorder has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

Service medical records show that, in June 1985, the veteran 
signed a form foregoing a medical examination at separation.  
On his August 1979 enlistment examination report, the veteran 
reported having had surgery for a fracture of his right ankle 
in 1973 or 1974, which was not considered disabling.  
Subsequent service medical records show treatment for 
complaints of pain in both legs, left knee, left hip, coccyx, 
and right ankle.  On examination, in January 1981, the 
veteran was noted to have chondromalacia of the left knee and 
to have had left leg surgery in May 1974.  Several other 
treatment records between October 1979 and March 1982 have 
notations about prior surgery for a right ankle fracture and 
to shorten his left leg.  For example, an October 1979 note 
reflects complaints of bilateral leg pain for six years and 
reoccurring leg and ankle pain secondary to surgery in 1974.  
Post-service VA treatment records reflect diagnoses of 
degenerative disc disease of the lumbosacral spine, 
degenerative joint disease of the right knee and ankle, and 
various residuals of surgery to the left tibia.  The veteran 
claims that the above listed disorders were either incurred 
in service, or pre-existed service and were aggravated by 
service, and therefore warrant service connection.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2003); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues on appeal.  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  
VAOPGCPREC 7-2004.  In particular, the veteran should be 
advised of what is needed to establish service connection for 
a pre-existing disorder and on a secondary basis.

The Board observes, when the RO issued the May 2002 rating 
decision, VA regulations prohibited establishing service 
connection for aggravation of a preexisting chronic disease 
that first becomes manifest to a degree of 10 percent or more 
following discharge from military service.  This prohibition 
was inconsistent with the statute (38 USCA § 1112(a)) as 
interpreted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) in Splane v. West, 
216 F. 3d 1058 (2000)).  Therefore, during the pendency of 
the appeal, VA amended 38 C.F.R. §§ 3.307(a), (c), (d), and 
3.309(a), effective November 7, 2002, to conform to the plain 
language of the statute and the conclusions in Splane.  See 
67 Fed. Reg. 67,792-93 (Nov. 7, 2002). 

Moreover, in a 2003 opinion, the VA's General Counsel 
determined that, contrary to 38 C.F.R. § 3.304(b) (2002), the 
statute provides that the presumption of soundness is 
rebutted only where clear and unmistakable evidence shows 
that the condition existed prior to service and that it was 
not aggravated by service.  Under the language of the 
statute, VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service.  The statute imposes no additional requirement 
on the claimant to demonstrate that the condition increased 
in severity during service.  Because 38 C.F.R. § 3.304(b) 
(2002) imposed a requirement not authorized by 38 U.S.C.A. 
§ 1111, it was inconsistent with the statute.  See VAOPGCPREC 
3-2003; see also Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).  The General Counsel concluded that 38 U.S.C.A. 
§ 1111 requires VA to bear the burden of showing the absence 
of aggravation in order to rebut the presumption of sound 
condition.  See also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003) (for a detailed discussion of the legislative 
history relating to presumption of soundness and the 
possibility that the omission of the relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. 
§ 3.304(b) should be construed as consistent with the VA's 
pre-February 1961 regulations).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
Any supplemental statement of the case should include a 
discussion of the ramifications of VAOPGCPREC 3-2003 and the 
holding in Wagner when considering whether service connection 
is warranted for a right ankle disorder and for residuals of 
surgery to the left tibia.  Moreover, if the RO finds that 
service connection is warranted for either, then the RO 
should consider whether any of the other claimed disorders 
may be  secondary to his service-connected disability(ies).  

The Board also notes that the duty to assist includes 
obtaining non-VA and VA treatment records and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  The Board notes that various VA treatment 
records dated between June 1996 and March 2004 from the 
Atlanta and August VA Medical Centers (VAMC) have been 
associated with the claims file.  At a February 2004 VA 
outpatient visit, the veteran reported that he had just had 
an annual physical at the Ft. Stewart Army Medical Center.  
On remand, the RO should ask the veteran to identify 
healthcare providers and obtain any missing treatment 
records.  The Board observes that no examiner has been asked 
to render an opinion as to whether the veteran's pre-existing 
right ankle disorder or residuals of his left tibia surgery 
were aggravated by service or whether he has a back, right 
leg, or right knee disorder that was incurred in service, was 
manifested within one year of service discharge (arthritis), 
or is secondary to some disability that should be service 
connected.  The Board notes that the veteran failed to report 
for a VA examination scheduled in 1986.  The Board reminds 
the veteran that the duty to assist is not a one-way street, 
and that he has a duty to cooperate, to include reporting for 
examination.  38 C.F.R. §§ 3.326 and 3.655; see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  He is advised that he has 
an obligation to assist VA in the development of his claims, 
and that failure to do so may result in an adverse decision.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all healthcare providers who 
have treated him for the claimed 
disorders and residuals of surgery to his 
left tibia since October 1985 to the 
present.  The RO should attempt to obtain 
missing records from each health care 
provider he identifies which might still 
be available, to include records from VA 
Medical Centers in Atlanta and Augusta, 
Georgia and the Ft. Stewart Army Medical 
Center.  If records are unavailable, 
please have the health care provider so 
indicate.  

2.  The RO must inform the claimant (1) 
about the information and evidence needed 
to establish service connection for a 
preexisting condition and to establish 
service connection on a presumptive (for 
example, arthritis) or secondary basis; 
(2) about the information and evidence 
not of record that is necessary to 
substantiate his service-connection 
claims; (3) about the information and 
evidence that VA has and/or will seek to 
provide; (4) about the information and 
evidence the claimant is expected to 
provide; and (5) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to identify any disorder(s) 
of the spine, right leg, right knee, 
right ankle, or any residuals of surgery 
to the left tibia, to include arthritis, 
with opinions as to their etiologies.  
The claims file, this remand and 
treatment records must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.  After the claims file is 
reviewed and a thorough clinical 
examination is conducted, the examiner 
should offer an opinion as to: (1) 
whether the veteran has any particular 
disorder(s) of the spine, right leg, 
right knee, right ankle, or any residuals 
of surgery to the left tibia, to include 
arthritis; (2) whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder(s) is 
etiologically related to the veteran's 
period of active duty; (3) whether it is 
at least as likely as not (50 percent or 
more probability) that such disorder(s) 
pre-existed service (with an explanation) 
and, if so, was aggravated (worsened) by 
active duty; or (4) whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder(s) 
was aggravated by a disorder that the 
examiner believes is related to service.  
If arthritis is found, the examiner 
should indicate (1) whether it was 
manifested within one year of service and 
(2) whether it is due to age or related 
to some in-service trauma.  

The examiner should give detailed 
clinical findings and clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection claims de novo.  If 
any determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which discusses the ramifications 
of VAOPGCPREC 3-2003 and the holding in 
Wagner, supra, with regard to the 
veteran's service-connection claim for a 
right ankle disorder and any disorder due 
to residuals of surgery to the left tibia 
and fully sets forth the controlling law 
and regulations pertinent to the appeal.  
The requisite period of time for a 
response should be afforded.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  The veteran 
is advised that failure to cooperate by reporting for 
examination may result in the denial of the claims.  38 
C.F.R. § 3.655 (2004).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




